DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the claim objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the claim objections have been withdrawn. 
Applicant’s arguments, filed with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the rejections under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot.  Applicant is arguing about limitations added to the claims in an Amendment, which are addressed in the new grounds of rejection, necessitated by Amendment, below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creamer (US 2014/0341710: previously cited) in view of Gu et al. (US 2017/0370364: cited by Applicant).
Regarding claim 1, Creamer discloses a heat transfer circuit (see at least Figure 3), comprising: a compressor for compressing a working fluid (see at least Figure 3, compressor #10; paragraph [0015]), the compressor including a gas bearing (see at least paragraph [0018]); a condenser for cooling the working fluid with a first process fluid (see at least Figure 3, condenser #12 heating water as a first process fluid while cooling the working fluid); an expander for expanding the working fluid (see at least expansion valve #14); an evaporator for heating the working fluid with a second process fluid (see at least Figure 3, evaporator #16 cooling water as a second process fluid while heating the working fluid); a main flow path of the working fluid extending from the compressor through the condenser, the expander, the evaporator, and back to the compressor (see at least Figure 3, solid arrows tracing the main flow path through compressor #10, condenser #12, expansion valve #14, evaporator #16 and back into compressor #10); a lubricant stream including an inlet and an outlet (see at least Figure 3, dashed lines indicating the lubricant stream and including an inlet receiving refrigerant from the main flow path downstream of the evaporator #16 and including an outlet serving the 
Creamer does not disclose that the gas bearing being an aerostatic gas bearing, nor that the heating occurs during normal operation of the compressor, though Creamer would have the capability of heating during normal operation (see for Example paragraph [0039]).
Gu et al. teaches another compressor with lubrication circuit and gas bearing, the gas bearing being an aerostatic gas bearing, and the heating occurring during normal operation of the compressor (see at least paragraphs [0067]-[0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Creamer with the gas bearing being an aerostatic gas bearing, and the heating occurring during normal operation of the compressor, as taught by Gu et al. to improve the system of Creamer by allowing for smaller bearing clearance spaces (see for example Gu et al. paragraph [0010]).

Regarding claim 2, Creamer in view of Gu et al. is silent regarding wherein the portion of the working fluid supplied to the gas bearing from the lubricant stream has a superheat of 4.0°F or greater than 4.0°F.
However, temperature of the working fluid supplied to the gas bearing is a results effective variable, as recognized by Creamer (see at least paragraphs [0041]-[0042]): 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat transfer circuit of Creamer in view of Gu et al. with wherein the portion of the working fluid supplied to the gas bearing from the lubricant stream has a superheat of 4.0°F or greater than 4.0°F, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  
Regarding claim 3, Creamer further discloses wherein the lubricant stream includes the heat source (see at least paragraph [0041]).
Creamer in view of Gu et al. is silent regarding and the portion of the working fluid at the inlet of the lubricant stream has a superheat of less than 4.0°F.
However, temperature of the working fluid supplied to the gas bearing is a results effective variable, as recognized by Creamer (see at least paragraphs [0041]-[0042]): temperature too high would provide inadequate cooling while temperature too low would result in undesired condensation and liquid formation. 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat transfer circuit of Creamer in view of YYY with and the portion of the working fluid at the inlet of the lubricant stream has a superheat of less than 4.0°F, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  
Regarding claim 4, Creamer in view of Gu et al. is silent regarding wherein the superheat of the portion of the working fluid supplied to the gas bearing is at 5.0°F or greater than 5.0°F.
However, temperature of the working fluid supplied to the gas bearing is a results effective variable, as recognized by Creamer (see at least paragraphs [0041]-[0042]): temperature too high would provide inadequate cooling while temperature too low would result in undesired condensation and liquid formation. 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat transfer circuit of Creamer in view of Gu et al. with wherein the superheat of the portion of the working fluid supplied to the gas bearing is 5.0°F or greater than 5.0°F, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  
Regarding claim 5, Creamer further discloses wherein the inlet of the lubricant stream connects to the main flow path at the evaporator or after the evaporator and before the condenser (see at least Figure 3, the lubrication stream inlet is after the evaporator #16 and before the condenser #12).
Regarding claim 7, Creamer discloses shows wherein the heat source is a heater (see at least paragraph [0041])
Regarding claim 12, Creamer further discloses wherein the heater is attached to or is a part of the gas bearing (see at least paragraph [0041]).
Regarding claim 14, Creamer further discloses wherein the one or more refrigerants include an HFO refrigerant (see at least paragraph [0166]).
Regarding claim 15, Creamer further discloses wherein the compressor is an oil-free compressor (see at least paragraph [0063]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creamer in view of Gu et al., as applied to claim 5, above, and further in view of Johnson (US 2017/0176076: previously cited).  
Regarding claim 6, Creamer in view of Gu et al. does not disclose wherein the inlet of the lubricant stream connects to the main flow path after the compressor and before the condenser.
Johnson teaches another heat transfer circuit with lubricant stream, wherein the inlet of the lubricant stream connects to the main flow path after the compressor and before the condenser (see at least paragraphs [0014]-[0015]: when temperature control is provided (as in Creamer) refrigerant lubricant may be sourced from any location in the heat transfer circuit).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat transfer circuit of Creamer in view of Gu et al. with wherein the inlet of the lubricant stream connects to the main flow path after the compressor and before the condenser, as taught by Johnson, to improve the heat transfer circuit of Creamer in view of Gu et al. by allowing any one or more of the component(s) of the chiller to act as a source of the refrigerant, and the refrigerant can be in any phase and/or temperature at the source and then modified by a modifier to the phase and/or temperature as needed (see at least Johnson paragraph [0014]): such provision would ensure a consistent supply of lubricant during all heat transfer circuit conditions.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creamer in view of Gu et al., as applied to claim 7, above, and further in view of Ronk et al. (US 2016/0153688: previously cited).  
Regarding claim 8, Creamer in view of Gu et al. is silent regarding wherein the heater is an electric heater.
However, it is noted that there are only a finite number of heater types available to one having ordinary skill in the art for use in a lubricant circuit.  In this regard, it is noted that use of an electric heater in a lubricant stream of a heat transfer circuit is known in the art, as evidenced by Ronk et al. (see at least paragraph [0018]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heater in the heat transfer circuit of Creamer in view of Gu et al. with wherein the heater is an electric heater, since, as taught by Ronk et al., such provision was suitable and known in the art (see at least KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of temperature and viscosity control (see at least Ronk et al. paragraph [0018]). 

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creamer (US 2014/0341710: previously cited) in view of Gu et al. (US 2017/0370364: cited by Applicant).
Regarding claim 18, Creamer discloses a method of supplying lubricant to a gas bearing of a compressor in a heat transfer circuit (see at least paragraph [0019]), the heat transfer circuit including the compressor (see at least Figure 3, compressor #10), a condenser (see at least Figure 3, condenser #12), an expander (see at least Figure 3, expansion valve #14), an evaporator (see at least Figure 3, evaporator #16), and a heater (see at least paragraph [0041]), a working fluid flowing through the heat transfer circuit (i.e. paragraph [0015]), the method comprising: heating the working fluid in the evaporator with a process fluid (see at least Figure 3, evaporator #16 cooling water as a second process fluid); compressing and further heating at least a portion of the working fluid heated in the evaporator (see at least paragraphs [0015]; [0041], the further heating including the heater heating the portion of the working fluid heated in the evaporator (see at least paragraph [0041]), and the compressing including one of the compressor and an auxiliary compressor compressing the portion of the working fluid heated in the evaporator (see at least paragraph [0015]); and supplying the compressed and further 
Creamer does not disclose that the gas bearing being an aerostatic gas bearing, nor that the heating occurs during normal operation of the compressor, though Creamer would have the capability of heating during normal operation (see for Example paragraph [0039]).
Gu et al. teaches another compressor with lubrication circuit and gas bearing, the gas bearing being an aerostatic gas bearing, and the heating occurring during normal operation of the compressor (see at least paragraphs [0067]-[0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Creamer with the gas bearing being an aerostatic gas bearing, and the heating occurring during normal operation of the compressor, as taught by Gu et al. to improve the method of Creamer by allowing for smaller bearing clearance spaces (see for example Gu et al. paragraph [0010]).

Regarding claim 19, Creamer in view of Gu et al. is silent regarding wherein the compressed and further heated portion of the working fluid supplied to the gas bearing has a superheat of 4.0°F or greater than 4.0°F.
However, temperature of the working fluid supplied to the gas bearing is a results effective variable, as recognized by Creamer (see at least paragraphs [0041]-[0042]): temperature too high would provide inadequate cooling while temperature too low would result in undesired condensation and liquid formation. 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Creamer in view of Gu et al. with wherein the compressed and further heated portion of the working fluid supplied to the gas bearing has a superheat of 4.0°F or greater than 4.0°F, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  
Regarding claim 20, Creamer further discloses wherein the compressing includes the compressor compressing the working fluid heated in the evaporator (see at least Figure 3, compressor #10 receives refrigerant from evaporator #16; paragraph [0015]), and the portion of the working fluid heated by the heater is a portion of the working fluid compressed by the compressor (see at least paragraph [0041]).

Conclusion
The prior art made of record and not relied upon: GB 1008328 also teaches aerostatic gas bearing with heating.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763